DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Weber (US 2016/0149332).
Regarding claim 1, Weber disclose a plug connector comprising:
an insulative housing (12) having a front mating end and a rear terminating end (22, 24);
a conductive module (20) received in the insulative housing and exposed to the front mating end; 
a rod (55) mounted to the insulative housing;
a latch (45) mounted to the insulative housing, the latch including a securing portion (47), a latching portion movable between a latched position and a released position, and an operating portion (48) operable by the rod to move the latching portion to the released position; and
a pulling tab (50) connected to the rod; wherein
the insulative housing includes a pair of grooves (60) and the rod is slidable in the pair of grooves by the pulling tab to operate the operating portion of the latch to move the latching portion to the released position.

Regarding claim 2, Weber disclose the rod is urged by the operating portion of the latch to be slidably retained to the pair of grooves while the latching portion is at the latched position.

Regarding claim 3, Weber disclose the operating portion of the latch has an upper section (E1) for blocking a further rearward movement of the rod.
[AltContent: textbox (E1)][AltContent: arrow]
    PNG
    media_image1.png
    470
    579
    media_image1.png
    Greyscale

Regarding claim 4, Weber disclose the pair of grooves extends in a front-to-back direction.

Regarding claim 5, Weber disclose the insulative housing includes a front housing part and a rear housing part, the front housing part has a pair of protruding walls, and the pair of grooves are formed at inner surfaces of the protruding walls, respectively.
[AltContent: textbox (Inner surface)]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Protruding wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (rear)][AltContent: textbox (front)]
    PNG
    media_image2.png
    242
    323
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/            Primary Examiner, Art Unit 2833